70 F.3d 1260
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph David ARMOUR, Petitioner-Appellant,v.COMMISSIONER OF the INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 95-2016.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 16, 1995.Decided:  Nov. 27, 1995.

On Appeal from the United States Tax Court.  (Tax Ct. No. 94-17395)
Joseph David Armour, Appellant Pro Se.  Frank Phillip Cihlar, Gilbert Steven Rothenberg, Gary R. Allen, Janet A. Bradley, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
U.S.T.C.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the tax court's decision finding a deficiency for tax years 1988, 1989, 1990, 1991, and 1992, and from the tax court's denial of his request for reconsideration.  We have reviewed the record and the tax court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the tax court.  Armour v. Commissioner, No. 94-17395 (Tax Ct. Jan. 12 & Feb. 15, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.